Citation Nr: 0831982	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have a diagnosis of PTSD due to 
stressors or stressful events that he as likely as not 
experienced in his service in the Republic of Vietnam, 
including incidents that occurred during combat with the 
enemy.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for PTSD has been 
accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran "engaged in combat with the enemy."  
West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is 
required to "make specific findings of fact as to whether or 
not the claimed stressor is related to such combat."  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The record contains a detailed statement by the veteran 
describing his combat experiences during the Vietnam War.  A 
veteran's lay testimony, alone, is sufficient to verify a 
claimed in-service stressor if the claimed stressor is 
related to a veteran's personal episode of engagement in 
combat with the enemy.  VAOPGCPREC 12-99, p. 4 (October 18, 
1999); Gaines v. West, 11 Vet. App. 353 (1998).

However, a veteran's lay testimony, alone, is not sufficient 
to establish that he or she engaged in personal combat with 
the enemy.  See id.  That factor must be established by 
objective, competent, and factual evidence of record. See id.    

In this case, the veteran received a Combat Infantry Badge 
(CIB) during his Vietnam War service, which is sufficient 
evidence to establish that the veteran engaged in combat.  
See Gaines v. West, 11 Vet. App. 353, 359 (1998)(quoting West 
v. Brown, 7 Vet. App. 70, 76 (1994)).  Although the veteran's 
DD Form 214 did not originally reflect the CIB, the 
Department of the Army corrected the omission in a December 
2006 Board for Correction of Military Records proceeding.  

Since the veteran engaged in combat, the Board find that the 
veteran's statement is sufficient evidence to verify his 
claimed in-service stressors.  

With regards to the remaining two elements of a service 
connection claim for PTSD, a current diagnosis of PTSD and a 
link, or nexus, between the diagnosed PTSD and the verified 
stressors, the record contains conflicting medical opinions.  

First, in support of the veteran's claim, the record contains 
four statements from the veteran's private, Board certified 
psychiatrist, Dr. MSC.  In two separate statements from 
February 2006, Dr. MSC explained that the veteran had been 
under his care since the early 1990's.  

In a note dated on February 3, 2006, Dr. MSC opined that the 
veteran "definitely [met] the criteria for the diagnosis of 
[PTSD]." Dr. MSC did not give a basis for this conclusion.  
In an opinion dated February 24, 2006, Dr. MSC concluded that 
the veteran "ha[d] the symptoms of [PTSD] due to his Vietnam 
[e]xperience," and due to his wife's death.  

The record also includes a form entitled "Attending 
Physician's Statement of Disability," which appears to be 
associated with a claim for insurance disability benefits 
filed by the veteran.  On the form, Dr. MSC notes diagnoses 
for "severe" PTSD, panic attacks, general anxiety, 
recurrent severe depressions, weight loss, difficulty 
sleeping, being totally unable to function at work or in his 
personal life, and obsessive compulsive personality disorder.  
Nowhere on the form does Dr. MSC provide a clinical rational 
for these diagnoses.  

Finally, the record contains a December 2006 statement from 
Dr. MSC, in which he indicates that he reviewed an October 
2006 VA examiner's report.  Dr. MSC emphasized that he 
strongly disagrees with the VA examiner's conclusions that 
the veteran did not suffer from PTSD and that no stressors 
supported that diagnosis.  Dr. MSC explained that the veteran 
was his patient from 1991 to 1998, during which time Dr. MSC 
would try to bring up the veteran's Vietnam War experience.  
However, Dr. MSC noted, the veteran would begin to cry and 
avoid the subject.  

Dr. MSC further explained in his December 2006 statement that 
the veteran returned to treatment in September 2005 and began 
weekly therapy sessions due to the current Gulf War reminding 
him of his Vietnam War experience.  

Dr. MSC stated that during this second period of therapy the 
veteran began discussing his Vietnam War experience, but he 
would not go into detail and would begin crying.  Dr. MSC 
described the veteran as being unable to function socially or 
at work, and would go home in the evenings, put on his 
bathrobe, and spend the evening eating junk food.  In light 
of these factors, Dr. MSC opined that the veteran suffers 
from PTSD with his Vietnam War experience and the current 
Gulf War as his stressors.  

The record also contains the report of a VA psychologist who 
examined the veteran in October 2006.  The examiner indicated 
that he reviewed the entire claims file, including the two 
February 2006, handwritten notes from Dr. MSC, and a six-page 
statement from the veteran, which was signed by Dr. MSC.  The 
examiner also administered the following psychometric tests:  
Beck Depression Inventory, SCL-90-R, Impact of Event Scale, 
and the Mississippi Scale for Combat-Related PTSD.  

The VA examiner diagnosed major depressive disorder, but 
concluded that the veteran does not meet the DSV IV criteria 
for a PTSD diagnosis.  The examiner appeared to place 
particular significance on the apparent lack of a valid 
criterion A stressor in making his diagnosis.  

In particular, the examiner twice noted that the VA exam 
instructions listed the veteran as having a Combat Infantry 
Badge (CIB), but that the CIB was not listed on the veteran's 
DD 214.  The examiner also stated that the psychodiagnostic 
testing indicated a consisting degree of over-reporting of 
symptomatology by the veteran.  

In light of these contradictory opinions, the Board notes 
that if a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  

VA can only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Id. at 143-44.

As noted, Dr. MSC has diagnosed the veteran with PTSD.  
Although the VA examiner found that the veteran did not meet 
the DSM IV criteria for a PTSD diagnosis, his diagnosis is 
less probative since he relied heavily on the erroneous 
understanding that the veteran did not suffer an in-service 
stressor.  Therefore, the Board finds that Dr. MSC's PTSD 
diagnosis is the most probative and satisfies the first 
element for service connection of a PTSD claim.  

The Board also finds Dr. MSC's December 2006 medical opinion 
the most probative on the issue of nexus.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

However, the Board gives considerable deference to Dr. MSC's 
opinion since it is based on his ten-year history as the 
veteran's treating psychiatrist, which includes considerable 
familiarity with the veteran's verified, in-service stressor.   

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

Here, the VA examiner reviewed the veteran's claims file, 
while Dr. MSC does not indicate that he had access to it.  
However, in his December 2006 opinion, Dr. MSC indicated that 
he reviewed the VA examiner's report, which was based on a 
thorough review of the veteran's claims file.  

Most significantly, the VA examiner's report on the issue of 
nexus is less probative since, having found no in-service 
stressor and having found no criteria to diagnose PTSD, the 
examiner did not reach the issue of nexus.  

In conclusion, when there is a proximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claim of service connection for 
PTSD must be allowed.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


